      Case: 3:20-cv-01107-jdp Document #: 21 Filed: 07/30/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


DOMINIC BANIS,

       Plaintiff,

              v.                                    Case No.: 20-cv-1107-JDP

KILOLO KIJAKAZI,
Acting Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C.    §   405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms. See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process and issue a new decision. If warranted, the ALJ

will obtain supplemental vocational expert testimony.
Case: 3:20-cv-01107-jdp Document #: 21 Filed: 07/30/21 Page 2 of 2




                          flf
SO ORDERED this       ~         day of_0_//_:f-t-----~· 2021.




Honorable James D. Peterson
United States District Court Judge
